 



SALEEN AUTOMOTIVE, INC.

 

BINDING LETTER OF INTENT

 

The purpose of this binding letter of intent (“Letter of Intent”) is to set
forth the present mutual understandings among (i) SM Funding Group, Inc. (“SM
Funding”), (ii) Saleen Automotive, Inc. (“Company”), (iii) David Weiner, parties
affiliated with David Weiner (inclusive of W-Net Fund I, L.P.) and other holders
of the Company’s secured indebtedness set forth on Schedule I hereto
(collectively, the “Existing Lenders”), and (iv) Steven Saleen (“Saleen”). Each
of SM Funding, the Existing Lenders, Saleen and the Company may from time to
time be referred to as a “Party” and collectively, the “Parties”. The Parties
acknowledge that they intend to enter into certain definitive agreements
pursuant to this Letter of Intent, and that until fully integrated definitive
agreements (the “Definitive Agreements”) and other related documents have been
prepared, authorized, executed and delivered by and among the Parties, this
Letter of Intent shall bind all Parties to this Letter of Intent in accordance
with the terms and conditions stated herein unless terminated in compliance with
the provisions set forth herein. All amounts are in United States Dollars.

 

    Proposed Transactions      

 

      Bridge  

The Company and SM Funding shall enter into a definitive purchase agreement (the
“Purchase Agreement”) whereby SM Funding or parties affiliated with SM Funding
shall purchase from the Company senior convertible secured promissory notes (the
“Senior Notes”) in the aggregate amount of $2,000,000, but not less than
$1,000,000. The Senior Notes shall (i) be payable to SM Funding, or order, (ii)
have a 12 month term, and (iii) bear interest in an annual amount of 12% payable
together with principal on the maturity date (the “Bridge Financing”). The
outstanding principal under the Senior Notes and any accrued and unpaid interest
thereon shall, at the holder’s option, be convertible into shares of preferred
stock of the Company to be issued in the Offering described below.

 

The Senior Notes shall be secured by all of the assets of the Company and will
be senior to any other outstanding debt of the Company, including the secured
notes in the outstanding principal amount of $2,501,612 held by the Existing
Lenders (the “Existing Notes”), but excluding the secured indebtedness held by
Citizens Business Bank in the principal amount of $358,704. Concurrently with
execution of this Letter of Intent, the Parties shall enter or shall have
entered into a Subordination Agreement (the “Subordination Agreement”)
confirming SM Funding as senior secured lender and Existing Lenders as
subordinated creditors. The Company at its option may repay or force conversion
of the Senior Notes, if still outstanding, at any time after 180 days following
the issuance date of the Senior Notes on seven days’ written notice to the
holders thereof. 

 

 



  1 

 

 

          Within seven (7) business days following the execution of this Letter
of Intent, SM Funding shall advance or have advanced $1,000,000 to Company as
the initial funding of the Bridge Financing. Funds advanced by or on behalf of
SM Funding to W-Net Fund I, L.P. or David Weiner for benefit of the Company
under this Letter of Intent are deemed to be and shall be treated for all
purposes as part of the Bridge Financing. For each $1 million of Senior Notes
purchased by SM Funding, the Company shall also issue to SM Funding (or its
designee) $200,000 of Preferred Stock upon the closing of the Offering at no
less than the Minimum Amount (as defined below), computed at the price paid by
investors in the Offering, provided that the aggregate percentage of beneficial
ownership allocated hereunder to SM Funding shall not exceed the percentage of
SM Funding set forth below under “Capitalization.”           The Existing
Lenders and SM Funding shall, prior to or concurrently with the initial closing
of the Bridge Financing, enter into a subordination agreement pursuant to which
all of the Existing Notes shall become subordinated and junior to the lien of
the Senior Notes.

  

     

Private Placement

 

 

 

The target amount to be invested by SM Funding or its affiliates, or at the
option of SM Funding to be raised pursuant to the private placement offering
(“Offering”) of shares of preferred stock of the Company (the “Shares”) hall be
$10,000,000 (the “Target Amount”). Notwithstanding the foregoing, the Offering
may close if a minimum of $8,000,000, inclusive of the conversion of principal
and interest under the Senior Notes, is obtained for the Company (the “Minimum
Amount”). SM Funding may elect to purchase the difference between the Target
Amount and the Minimum Amount with the proceeds of a one year note advanced by
the Company to SM Funding bearing interest at the rate of 5% per annum. The
Company shall enter into a registration rights agreement with the investors in
the Offering whereby the Company will undertake promptly following close of the
Offering to file a registration statement with the Securities and Exchange
Commission to register the Shares for resale (the “Registration Statement”) and
will cause the Registration Statement to become effective as soon as practicable
thereafter, subject to the requirements of Rule 415 promulgated under the
Securities Act of 1933, as amended.





 

 



  2 

 

 

          For each $1 million of Senior Notes purchased by SM Funding under this
Letter of Intent the Company shall deliver to SM Funding or its designee one
Black Label Mustang or acceptable equivalent.             Preferred Shares   The
Shares shall have a liquidation preference equal to the original purchase price
therefor and shall be convertible into shares of Common Stock of the Company
consistent with the “Capitalization” section below.             Preferred Shares
  The Shares shall have a liquidation preference equal to the original purchase
price therefor and shall be convertible into shares of Common Stock of the
Company consistent with the “Capitalization” section below.            
Mandatory Conversion of Existing Notes   All of the unpaid principal and accrued
and unpaid interest of the Existing Notes, together with the unpaid principal
and accrued and unpaid on the other unsecured convertible notes of the Company
identified on Schedule I hereto, shall automatically convert into Shares upon
the closing of the Offering at the Minimum Amount in a manner consistent with
the “Capitalization” section below.             Capitalization   The Company is
authorized to issue up to 2,500,000,000 shares of common stock (the “Common
Stock”) and 1,000,000 shares of Preferred Stock (the “Preferred Stock”), of
which a total of 489,959,781 shares of Common Stock and 384,211.645 shares of
Super Voting Preferred Stock, convertible into common stock at ratio of 1,000:1,
are currently issued and outstanding. Additionally, 13,459,000 shares of Common
Stock have been set aside for issuance under an Omnibus Incentive Plan. The
Company has issued and outstanding $4,992,552 principal amount of convertible
promissory notes.           The outstanding shares of Super Voting Preferred
Stock shall convert into Common Stock of the Company in accordance with the
terms thereof, on or about October 20, 2015, upon the filing of the Certificate
of Amendment to the Certificate of Incorporation of the Company increasing the
authorized shares of Common Stock of the Company to 2,500,000,000 shares, as set
forth in the Company’s Information Statement on Schedule 14C filed with the
Securities and Exchange Commission on September 30, 2015.      

  



  3 

 

 

         

Upon completion of the Offering at the Target Amount, assuming the conversion of
the Shares into Common Stock, the beneficial ownership of the Company shall be:

 



Name  Percentage  (i) SM Funding Group   60.9%* (ii) Existing Lenders***   26.1%
(iii) Saleen   10%** (iv) All others as a group   3%



 

   

In the event the Offering is completed for less than the Target Amount, the
percentage ownership of SM Funding Group shall be proportionately reduced, and
the percentages for all of the other Parties shall be proportionately increased.

         

* Includes shares of Preferred Stock issuable to SM Funding for each $1 million
of Senior Notes purchased by it, as described above under “Bridge.”

 

** Excludes Warrant to purchase 5% of outstanding common stock to be issued to
Steve Saleen upon the closing of the Offering. To the extent necessary, Saleen
shall surrender shares of Common Stock, or preferred stock, to the Company for
cancellation to achieve the percentages set forth above.

 

*** Includes conversion of unsecured convertible notes set forth on Schedule I
hereto.

 

The Definitive Documents will require the Company to file a Certificate of
Amendment to its Certificate of Incorporation, within a reasonable time after
the closing of the Offering, increasing its authorized shares of Common Stock to
an amount sufficient to allow the conversion into Common Stock of the Shares
issued in the Offering.

 

 



  4 

 

 

      SM Funding Perquisites  

Following the completion of the Offering, each SM Funding investor will receive
perquisites, in the form of a Company manufactured vehicle designated by the
Company, provided that such investor invests a minimum amount to be mutually
determined by Company and SM Funding.

 

      Key Man Life Insurance  

At the closing of the Offering, the Company shall obtain and maintain for a
period of no less than five years (the “Initial Term”) from the date of the
closing of the Offering $15,000,000 key man life insurance policy on Saleen (the
“Saleen Life Policy”). The Saleen Life Policy shall irrevocably name SM Funding
as the beneficiary thereof for the Initial Term. Proceeds of the Saleen Life
Policy in excess of $10,000,000 would be delivered to the Company. 

            Consulting Fees  

The Company shall pay consulting fees to Cyrano Group Inc., an affiliate of SM
Funding, in the amount of $25,000 per month for a period of not less than 24
months commencing on first business day of the month that follows completion of
the Offering, subject to the closing of the Offering at the Minimum Amount.

 

      Certain Conditions to Closing  

The closing of the transactions contemplated hereby shall be subject to
customary conditions to close for transactions of this type as more particularly
set forth in the related transaction documents. Without limitation on the
foregoing, closing of transactions shall be subject to: 

 

  (i) Completion of due diligence by and to the satisfaction of SM Funding.    
    (ii) Execution by the Parties of Definitive Agreements         (iii)
Approval by the requisite vote of the Board of Directors and stockholders of the
Company if required under the Nevada Revised Statutes and the Company’s charter
documents.         (iv) Such other terms as the Parties may mutually find to be
reasonable and appropriate.      



 



  5 

 

 

      Intellectual Property  

Other than as set forth in that certain Intellectual Property License Agreement
entered into on June 5, 2015 with Saleen Motors International LLC, a Delaware
limited liability company that is a wholly owned subsidiary of GreenTech
Automotive, Inc., the Company retains the sole and exclusive right to use,
sublicense and otherwise benefit from all of the Company’s intellectual
property, including without limitation the exclusive right to the “Saleen” name.

 

      Accredited Investors; Unregistered Securities  

The Offering shall be made solely to “accredited investors” within the meaning
of the federal securities laws. The Parties agree and acknowledge that the
proposed offer and issuance of the Shares in the Offering will be exempt from
registration under the Securities Act of 1933, as amended, and that any shares
of the Company’s common or preferred stock issued in connection with this
transaction shall be restricted securities within the meaning of the federal
securities laws and that certificates evidencing the Shares shall bear an
appropriate restrictive legend.

 

      Termination  

This binding Letter of Intent may be terminated:

 

(i) by mutual written consent of the Company and SM Funding;

 

(ii) upon written notice from SM Funding that results of due diligence are not
satisfactory; or

 

(iii) upon written notice by any Party to the other Parties if the Bridge
Financing in the amount of at least $1 million has not been completed within
five (5) business days following the execution of this Letter of Intent.

 

Upon termination, the parties hereto will have no further obligations hereunder,
except for provisions of Confidentiality and Disclosure sections as set forth
herein. 

 

      Due Diligence  

SM Funding has commenced, and intends to continue, its due diligence
investigation of the prospects, business, assets, contracts, rights,
liabilities, liens, and obligations of the Company, including operational,
financial, marketing, employee, legal, regulatory and other related matters. 

 

 



  6 

 

 

      Exclusivity  

For a period of 45 days after this Letter of Intent is fully executed, SM
Funding will have a period of exclusivity to complete the Bridge Financing.
Following the completion of the Bridge Financing, SM Funding will have a period
of 90 days exclusivity to complete the Offering (each such exclusivity period
is, the “Exclusivity Period”). During the Exclusivity Period, the Company and
its subsidiaries shall not, directly or indirectly, through any representative
or otherwise, solicit or entertain offers from, negotiate with or in any manner
encourage, discuss, accept or consider any proposal of any other person relating
to any type of financing transaction, or sell, dispose or hypothecate any of its
subsidiaries, their assets or businesses, in whole or in part, whether through
direct purchase, merger, consolidation or other business combination (other than
sales of inventory in the ordinary course) without prior written approval of SM
Funding.

 

      Expenses  

Each of the Company and SM Funding and the Existing Lenders shall be responsible
for and bear all of their respective costs and expenses (including any broker’s,
finder’s, counsel and investment banking fees) incurred in connection with the
transactions, including expenses of its representatives incurred at any time in
connection with pursuing or consummating the transaction. Upon closing of the
Offering at the Minimum Amount, SM Funding Group shall be reimbursed in full by
the Company for all out of pocket expenses, not to exceed $200,000.

 

      Governing Law  

The terms of the transaction and all other matters relating to the transaction
will be governed by the laws of the State of California, without regard to the
conflicts of law provisions thereof.

 

      Access  

The Company and its subsidiaries shall provide to SM Funding complete access to
the facilities, books and records of the Company and its subsidiaries and shall
cause the directors, employees, accountants and other agents and representatives
(each a Representative and collectively, the “Representatives”) of the Company
and its subsidiaries to cooperate fully with SM Funding and SM Funding’s
Representatives in connection with the SM Funding’s due diligence investigation
of the Company and its subsidiaries and the Company’s and its subsidiaries’
assets, contracts, liabilities, operations, records and other aspects of its
business. SM Funding shall be under no obligation to continue with its due
diligence investigation or negotiations regarding the Offering if, at any time,
the results of its due diligence investigation are not satisfactory to SM
Funding for any reason in its sole discretion. In that case, SM Funding shall
give a written notice to the Company, following which the Exclusivity provisions
of this Letter of Intent shall terminate. 

 

 



  7 

 

 

      Conduct of Business  

Until the initial closing of the Bridge Financing documents (consisting of
securities purchase agreement, senior convertible promissory note, security
agreement and subordination agreement, and such other documents deemed necessary
or appropriate by the parties, collectively, the “Bridge Documents”) have been
duly executed and delivered or this Letter of Intent has been terminated, the
Company and its subsidiaries shall conduct their respective businesses only in
the ordinary course, and not to engage in any extraordinary transactions without
SM Funding’s prior consent, including:

 

(i) not disposing of any of its assets;

 

(ii) not materially increasing the annual level of compensation of any employee,
and not increasing the annual level of compensation of any person whose total
combined compensation from the Company and any subsidiary in the last preceding
fiscal year exceeded $75,000, and not granting any unusual or extraordinary
bonuses, benefits or other forms of direct or indirect compensation to any
employee, officer, director or consultant, except in amounts in keeping with
past practices by formulas or otherwise;

 

(iii) not increasing, terminating, amending or otherwise modifying any plan for
the benefit of employees;

 

(iv) not paying any dividends, redeeming any securities, or otherwise causing
assets of the Company or any of its subsidiaries to be distributed to any of its
shareholders, except by way of compensation to employees who are also
shareholders within the limitations set forth in clause (ii) above; and

 

(v) not borrowing any funds, under existing credit lines or otherwise, except as
reasonably necessary for the ordinary operation of the Company’s or its
subsidiaries’ businesses in a manner in keeping with historical practices. 

 

 



  8 

 

 

      Disclosure  

Except as and to the extent required by law, without the prior written consent
of the other Parties, no Party to this Letter of Intent (or any of its
subsidiaries) shall, and each shall direct its Representatives not to, directly
or indirectly, make any public comment, statement or communication with respect
to, or otherwise disclose or permit the disclosure of the existence of
discussions regarding a possible transaction between the Parties or any of the
terms, conditions or other aspects of the transaction proposed in this Letter of
Intent. Notwithstanding the foregoing the Company may make such filings with the
Securities and Exchange Commission as may be required upon advice of its legal
counsel. Each Party agrees to cooperate with the others in making such timely,
accurate and appropriate disclosures.

 

      Confidentiality  

Except as and to the extent required by law, each Party agrees that it shall not
disclose or use, and it shall cause its Representatives not to disclose or use,
any Confidential Information (as defined below) with respect to any other Party
furnished, or to be furnished, by a Party or its Representatives to any other
Party or any other Party’s Representatives in connection herewith at any time or
in any manner other than in connection with its evaluation of the Transaction.
For purposes of this section, “Confidential Information” means any information
about a Party stamped “confidential” or identified in writing as such to the
first Party by the another Party; provided, however, that Confidential
Information does not include information which the first Party can demonstrate
(i) is generally available to or known by the public other than as a result of
improper disclosure by the first Party or (ii) is obtained by the first Party
from a source other than the other Party, provided that such source was not
bound by a duty of confidentiality to the other Party or another Party with
respect to such information. If this Letter of Intent is terminated, the Parties
shall promptly return to each other any Confidential Information in their
possession.

 

Each Party hereto hereby acknowledges that it is familiar with, and hereby
agrees that it will advise its representatives who are informed as to the
matters which are the subject of this Agreement concerning the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated thereunder; and agrees that it will neither use, nor
cause any person to use, any Confidential Information in contravention of the
Exchange Act, and the rules and regulations promulgated thereunder, including,
without limitation, Rule 10b-5 and Rule 14e-3 thereunder.

 

      Letter of Intent Priority   This Letter of Intent supersedes all prior and
contemporaneous agreements and understandings, inducements or conditions,
whether expressed or implied, oral or written (collectively, the “Commitments”)
and, in the event of a conflict between the provisions of this Letter of Intent
and any of the Commitments, the terms and provisions of this Letter of Intent
shall govern.      

 

[Signature Page Follows]

 

  9 

 

 

The foregoing accurately summarizes the understandings and agreements of the
Parties with respect to the matters covered by this binding Letter of Intent.
This document may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.
Facsimile, digital image and electronic signatures shall constitute valid
signatures for all purposes.

 

SM FUNDING:         By:     Name:     Title:           COMPANY:         By:    
Name: Steven Saleen   Title: Chief Executive Officer         W-NET FUND I, L.P.
        By:     Name: David Weiner   Title:           STEVEN SALEEN         By:
      Steven Saleen, an individual  

  

  10 

 

 

SCHEDULE I

 

Existing Note Holders

 

       Principal   Accrd. Int.   Total     Maturity                 Date  
Balance   Balance   Balance  SECURED                     Europa International 
 6/25/2017   1,162,310    83,395    1,245,705  Kartic Enterprises, Inc. 
 6/25/2017   50,000    3,013    53,013  W-Net Fund I L.P.   6/25/2017 
 750,000    39,489    789,489  Gardner Syndication Mngt. Inc   6/25/2017 
 39,410    1,951    41,361  W-Net Fund I L.P.   1/20/2019   255,600    3,320  
 258,920  Europa International   1/20/2019   244,292    3,092    247,384    
      2,501,612    134,260    2,635,872 

  

Other Notes to Convert upon Closing of Offering

 

UNSECURED                      W Net Fund I L.P.   3/27/2017   700,000  
 57,482    757,482  Europa International   3/28/2017   1,000,000    87,835  
 1,087,835  Philpot Family Trust   3/28/2017   100,000    8,783    108,783 
Mapstead   3/31/2017   150,000    13,089    163,089  Adam Liebross   4/1/2017 
 250,000    21,815    271,815  W-Net Fund I L.P. (KBM drip)   OPEN    77,000  
 101    77,101           2,277,000    189,106    2,466,106 

 



  11 

 

 

 

